Title: From Thomas Jefferson to the Senate, 25 March 1802
From: Jefferson, Thomas
To: the Senate


            Gentlemen of the Senate
            The act fixing the military peace establishment of the US. rendering it necessary that the officers retained in service should, in most cases be transferred into regiments different from those to which their commissions attach them, new commissions are deemed necessary for them, as well as for those entitled to promotion, and for the Ensigns newly nominated. the inclosed report from the Secretary at war exhibits the transfers, promotions, and new appointments proposed in conformity with the law: and I accordingly nominate the several persons named in the report, for commissions, according to it’s tenor.
            Th: Jefferson
              March. 25. 1802.
          